DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Orita et al. (US 6573922).
Orita et al. disclose the following claimed limitations:
* Re clm 22, a recording medium/10/
	* a substrate/12/;
	* a light-scattering layer/16/ carried by the substrate/12/ and including first scattering
particles/14/, the first scattering particles having a caged morphology/microcapsules, 18C, 18M,
18Y/.

Allowable Subject Matter
Claims 1-21 are allowed.
The primary reason for allowance of claims 1-20 is the inclusion of the limitations of a
recording medium that includes wherein the first light-scattering layer is porous, and the second
scattering particles are disposed to, upon melting, fill spaces between the first scattering
particles; and wherein the first scattering particles comprise perforated particles. It is these
limitations found in the claims, as they are claimed in the combination of that has not been
found, taught or suggested by the prior art of record, which makes these claims allowable over
the prior art.
The primary reason for allowance of claim 21 is the inclusion of the limitations of a
recording medium that includes a light-scattering layer carried by the substrate and including first scattering particles, the first scattering particles comprising perforated particles, each such perforated particle having a plurality of openings permitting a smaller object to pass through the perforated particle without contacting any wall of the perforated particle. It is these limitations found in the claims, as they are claimed in the combination of that has not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art.

Response to Arguments
Applicant's arguments filed 6/17/2022 have been fully considered but they are not persuasive. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a caged morphology means a particle whose structure or form is like a cage) are not recited in the rejected claim(s).  Cage like does not necessarily have walls with openings, it could have wall without opening. As long as what’s inside is caged or trapped within.  
Regarding applicant argument that Orita et al does not disclose having a caged morphology is noted.  However, Orita et al. does disclose a caged morphology. Orita et al. disclose a microcapsule having an outer structure that contains dye within.  The dye is caged, held or trapped within the microcapsule structure. There are no limiting factors in the claims limiting the structure or defining the parameters of the structure.  A reference is to be considered not only for what it expressly states, but for what it would reasonably have suggested to one or ordinary skill in thee art.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Conclusion
9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTAL FEGGINS whose telephone number is (571)272-2254. The examiner can normally be reached M-F 930-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTAL FEGGINS/Primary Examiner, Art Unit 2853